Citation Nr: 0531030	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  93-04 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to an initial rating higher than 10 percent 
for service-connected dysthymic state, from February 16, 1983 
to September 30, 1994.

2.	Entitlement to a higher (compensable) rating for dysthymic 
state, from October 1, 1994 to January 7, 2001.

3.	Entitlement to a rating higher than 10 percent for 
dysthymic state, since January 8, 2001.

4.	Entitlement to service connection for an acquired 
psychiatric disorder, other than dysthymic state, including 
as secondary to a service-connected low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
May 1974.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland, which denied the veteran's 
petition to reopen a claim for service connection for an 
acquired psychiatric disorder, secondary to his service-
connected chronic lumbosacral strain.  The subsequent 
procedural history of this case is set forth in more detail 
below.

The veteran testified at a hearing conducted by a Veteran's 
Law Judge in May 1993, and the case was then remanded to the 
RO in August 1993 for additional development.  The Board 
again remanded the matter of the veteran's petition to reopen 
in May 1996.  Thereafter, upon receiving the case back from 
the RO, in May 2000 the Board granted the petition to reopen, 
and then granted service connection for a psychiatric 
disorder, classified as a dysthymic state, secondary to 
service-connected lumbosacral strain.  And in a June 2000 
rating action, the RO assigned a 10 percent rating for the 
dysthymic state retroactively effective from February 16, 
1983, and a 0 percent rating effective from October 1, 1994.  

More recently, in March 2002, the RO granted a higher 10 
percent rating as of January 8, 2001.  The veteran has since 
expressed disagreement with the initial rating assigned for 
dysthymic state, and subsequent adjustments to his rating 
based on changes in the overall severity of his disability.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate 
him for times since filing his claim when his disability may 
have been more severe than at others).  And he has continued 
to request a higher rating for his service-connected 
disability notwithstanding the March 2002 increased rating 
during the pendency of the appeal.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  

Additionally, a supplemental SOC (SSOC) issued by the RO in 
March 2002, reflects the denial of service connection for an 
acquired psychiatric disorder other than dysthymic state, 
secondary to service-connected lumbosacral strain.        

In its June 2004 remand, the Board noted in regard to the 
matter of a higher evaluation for the dysthymic state, that 
the record raised a preliminary question of whether the 
veteran had timely appealed the ratings assigned for this 
condition.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.101(d) (2005).  Also noted in reference to the veteran's 
claim for service connection for a psychiatric disorder other 
than dysthymia was that the Board undertook development of 
this issue in October 2002, and shortly thereafter, the 
United States Court of Apeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 
(Fed. Cir. 2003) had invalidated the portion of 38 C.F.R. § 
19.9 providing that the Board could develop and consider 
additional evidence without having to remand the case to the 
RO.  Accordingly, the Board remanded the case to the RO (via 
the Appeals Management Center (AMC)) to address the 
timeliness question involving the veteran's increased rating 
claims, and for readjudication of the claim for service 
connection.

The AMC then issued a June 2005 SSOC that indicated its 
determination that a timely appeal had been received as to 
the veteran's claims for a higher rating for the dysthymic 
state, so the issue of timeliness is no longer before the 
Board.  The AMC also continued the denial of each of the 
veteran's claims on the merits, and then returned the case to 
the Board for further appellate review.

Finally, it is noted that the Board contacted the veteran by 
a March 1996 letter, and informed him that the VLJ who had 
conducted his hearing in May 1993 was no longer employed by 
the Board.  So the Board asked him whether he wanted another 
hearing before a different VLJ who would ultimately decide 
his case.  He responded later that month that he did not want 
another hearing.  Accordingly, the Board may proceed to 
address his appeal based upon the evidence currently of 
record.  


FINDINGS OF FACT

1.	All pertinent evidence necessary for an equitable 
disposition of the matters on appeal has been obtained. 

2.	There is no competent medical evidence suggesting that any 
acquired psychiatric disorder other than dysthymic state 
originated in service or is otherwise causally related to the 
veteran's military service.

3.	The most persuasive medical evidence of record addressing 
whether the veteran has a present psychiatric disability 
other than dysthymic state that is etiologically related to 
his service-connected lumbosacral strain, effectively rules 
out any such relationship.   

4.	For the time period from February 16, 1983 to September 
30, 1994, the medical and clinical evidence reflects that the 
veteran's service-connected dysthymic state was no more than 
mild in severity, and did not result in definite industrial 
impairment.

5.	From October 1, 1994 to January 7, 2001, the veteran's 
dysthymic symptoms did not cause any identifiable impairment 
in his ability to function in an employment capacity or 
otherwise, and thus did not correspond to mild occupational 
and social impairment.  

6.	Since January 8, 2001, there is no indication that the 
veteran's dysthymic state has resulted in either definite 
industrial impairment, or occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.    


CONCLUSIONS OF LAW

1.	The veteran does not currently have any psychiatric 
disorder other than dysthymic state that was incurred or 
aggravated during service or is proximately due to or the 
result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2005).

2.	The criteria are not met for an initial rating higher than 
10 percent for dysthymic state, from February 16, 1983 to 
September 30, 1994.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.126(a), 
and 4.132, Diagnostic Code 9405 (in effect prior to and as of 
February 3, 1988).

3.	The criteria are not met for a compensable rating for 
dysthymic state, from October 1, 1994 to January 7, 2001.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002);  38 C.F.R. §§ 
3.321(b)(1), 4.2, 4.7, 4.21, 4.126(a), 4.130 and 4.132, 
Diagnostic Codes 9405 (in effect prior to and as of February 
3, 1988) and 9433 (in effect since November 7, 1996).

4.	The criteria are not met for a rating higher than 10 
percent for dysthymic state, since January 8, 2001.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R.        §§ 
3.321(b)(1), 4.2, 4.7, 4.21, 4.126(a), 4.130 and 4.132, 
Diagnostic Codes 9405 (in effect prior to and as of February 
3, 1988) and 9433 (in effect since November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186- 87 (2002).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II). This new "fourth 
element" of the notice requirement comes from the language 
of  38 C.F.R. § 3.159(b)(1).

Here, the veteran has received comprehensive notification of 
the evidence needed to substantiate the matters on appeal.  
In a March 2004 letter, the RO informed him of the evidence 
needed to support his claims that was not on record at the 
time of the letter, the evidence VA would assist him in 
obtaining, and the evidence it was expected that he would 
provide.  The letter also included language requesting that 
he submit or identify any other evidence or information that 
he believed would support his claims.  While this statement 
is not identical to the language specified in 38 C.F.R. § 
3.159(c) that constitutes the fourth element of sufficient 
VCAA notice, the RO subsequently sent to the veteran an 
additional November 2004 notice letter that did utilize the 
required language (i.e., requesting that the veteran provide 
VA with any evidence in his possession that pertained to the 
claim).  Moreover, the June 2005 SSOC clearly noted the 
requirements for establishing service connection on a 
secondary basis, as well as the criteria for the evaluation 
of psychiatric disorders for all applicable time periods.  
Thus, all appropriate action has been taken to fully inform 
the veteran as to the evidence needed to support his claims 
and how VA may assist him with this process, in accordance 
with the provisions of the VCAA.  See 38 U.S.C.A. §  5103(a), 
38 C.F.R. § 3.159(b)(1), and Pelegrini II.

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) also held, among other things, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a) (West 2002), 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Peligrini II, 18 
Vet. App. at 119-120.

In the present case, the above notice letters were provided 
to the veteran after the April 1992 and June 2000 rating 
decisions which represent the RO's initial adjudication of 
the matters of the petition to reopen a claim for service 
connection for a psychiatric disorder, and the assigned 
rating for dysthymic disorder, respectively.  However, these 
rating actions were each issued prior to the enactment of the 
VCAA.  Obviously in this case, VA could not comply with the 
requirement that VCAA notice precede the initial RO 
adjudication because the initial decision was issued before 
the VCAA even existed.  See 38 U.S.C.A. § 5103(a); 38 C.F.R.   
§ 3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  But in 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notices were not issued until after the 
initial adjudication in question, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received content-complying VCAA notice such that 
she is not prejudiced.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2004) (An error, whether procedural or substantive, 
is prejudicial "when the error affects a substantial right 
to as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication]."  (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984).  Failure to provide 
notice before the first adverse decision by the AOJ would not 
have the natural effect of producing prejudice, and 
therefore, prejudice must be pled as to this deficiency.))
 
The veteran had ample opportunity to respond to the March and 
November 2004 VCAA letters in this case, in advance of the 
RO's issuance of the June 2005 SSOC.  The record reflects 
that following his receipt of the above letters, the veteran 
identified additional outstanding treatment records from the 
University of Maryland Medical Center.  The RO thereafter 
obtained all available copies of medical records from the 
above facility.  The veteran has not notified VA of any 
additional outstanding evidence relevant to his claims.  So 
under these circumstances, the Board finds that the veteran 
was afforded "a meaningful opportunity to participate 
effectively in the processing of [his] claim by VA," and 
thus, "essentially cured the error in the timing of 
notice."  See Mayfield, 19 Vet. App. at 128 (holding that 
section 5103(a) notice provided after initial RO decision can 
"essentially cure the error in the timing of notice" so as 
to "afford a claimant a meaningful opportunity to 
participate effectively in the processing of... claim by VA") 
(citing Pelegrini, 18 Vet. App. at 122-24).

Moreover, all appropriate actions have been completed in 
order to assist the veteran with the development of his claim 
for a higher rating for chronic prostatitis.  In this regard, 
the RO has obtained the veteran's  VA outpatient (OPT) 
records from the Baltimore VA Medical Center (VAMC), 
Washington, D.C. VAMC, and Fort Howard VA hospital.  
Additional medical records have been acquired from various 
private treatment providers, as well as records pertaining to 
the veteran's receipt of disability benefits from the Social 
Security Administration (SSA).  The RO has also arranged for 
him to undergo numerous VA examinations.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  He has also been 
afforded the opportunity to provide testimony at a hearing 
before a VLJ of the Board.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Factual Background

There is no objective record in the veteran's service medical 
records (SMRs) of any findings or complaints regarding a 
psychiatric condition in service.

In its October 1974 rating decision, the RO granted service 
connection for sacroiliac strain, and assigned a 10 percent 
rating for this condition, effective May 15, 1974.  
  
The veteran underwent VA examinations in November 1975 and 
November 1977 that addressed the severity of his service-
connected low back disability, but that did not note any 
psychiatric symptoms.  

In an August 1978 rating action, the RO, in pertinent part, 
denied service connection for a nervous condition due to 
medication taken for a service-connected back condition.  

VA hospitalization and outpatient records from May 1974 
through December 1982, include a May 1978 psychiatric 
consultation report that notes the veteran's report of 
depressive and anxiety-related symptoms due to various 
stressful life situations.  Mental status examination showed 
that the veteran's affect tended to be flat.  There was 
anxiety and depression moderate in degree.  The impression 
was borderline personality, ruling out an affective disorder.  
Subsequent outpatient records note the veteran's ongoing 
counseling for various mental health related concerns.  A 
March 1980 report of a three-day hospitalization notes the 
presence of symptoms of depression in relation to recent 
stressful life circumstances.  In a December 1981 report, a 
psychiatrist noted the veteran's ongoing treatment for a back 
disorder, as well as his more recent complaints of depression 
and anxiety.  This treatment provider indicated as his 
clinical impression, that the veteran was demonstrating 
conversion symptoms in a hysterical-narcissistic personality, 
and that he did have some have organic pain.  Also noted was 
that there may have been underlying depression of a 
significant degree affecting his pain and disability.  
A February 1982 record of an evaluation by a VA psychiatrist 
notes that the veteran complained of excruciating, sharp 
pain.  He stated that psychological testing conducted during 
a recent hospitalization for back pain had indicated 
borderline depression.  It was noted objectively that the 
veteran was alert and oriented in all spheres.  Despite 
alleged intense low back pain, the veteran gave no appearance 
of physical distress.  His verbal production was spontaneous, 
coherent and normal in rate.  The range of affect was broad.  
The assessment was that with regard to Axis II, the criteria 
to substantiate a diagnosis of narcissistic personality were 
met.  However, the diagnosis under Axis I was less clear; 
there was prominent schizophrenic thought disorder, and it 
was probable that overt schizophrenia might be compensated by 
a functional low back syndrome.  

The report of the veteran's one-month hospitalization at the 
Washington, D.C. VAMC, from November to December 1983, notes 
that he had been admitted to the pain control unit to assist 
in developing a self-management program for his back pain.  
While the treatment was in progress, the veteran was 
introduced to modalities useful in relief of chronic pain 
including muscle relaxation therapy, group problems solving 
activities, and the institution of an imperic course of 
Elavil.  There was an appropriately positive response to this 
medication, and the veteran had spent much time evaluating 
various "problem areas" in his life which appeared to be 
contributing to his pain and discomfort.  It was further 
noted that the veteran appeared to have been successful in 
formulating several new goals to which he could direct much 
of his energy, and his improved sleep response would be of 
help in achieving these goals.  The diagnosis was chronic 
lumbar strain secondary to a fall in 1973; chronic benign 
pain syndrome secondary to the in-service fall; and 
depression problems, secondary to the above-noted pain 
syndrome.   

A May 1983 report from Dr. R. Hack, a private physician, 
reflects a diagnosis of low back pain, probably 
musculoligamentous in origin; and undifferentiated 
schizophrenia by history from the patient.  The physician 
noted that probably equally important to his physical 
impairment from back problems in influencing his ability to 
be gainfully employed, was his significant psychiatric 
problem.  

Another report dated that same month from Dr. M. Buschman, 
provides the results of a recent mental status evaluation of 
the veteran.  In particular, with respect to the veteran's 
affect, he described his mood as generally fine, but stated 
that he was then depressed.  His affect appeared somber, and 
he was irritable.  The physician noted a diagnostic 
impression of schizophrenia, paranoid type.  He further 
indicated that the veteran displayed a significant 
constriction of interest and restriction of activity as a 
result of his medical condition, specifically his back 
problems.  There did not appear to be a significant 
restriction of activities on a psychiatric basis.   
On VA examination in May 1984, the veteran complained of 
chronic and persistent back pain on a daily basis, limited 
range of motion of the lumbar spine, and pain on forward 
bending, turning, or attempting to traverse steps.  There 
were no specific findings regarding any mental health 
problems.  The diagnosis was chronic lumbosacral strain.

Thereafter, in an August 1984 rating decision that pertained 
to the assigned evaluation for the veteran's sacroiliac 
strain (granting a temporary 100 rating effective from 
November 30, 1983 to December 31, 1983, and a higher 40 
percent rating for this disability, effective January 1, 
1984), the RO also noted that the veteran continued to claim 
service connection for a nervous condition associated with 
his back disability.  It was further noted that although the 
veteran may have had a neuropsychiatric disability associated 
with his back problem, as specified by the rating schedule 
then in effect, such problem could not be considered part of 
his service-connected back disability.    

A VA examination pertaining to the veteran low back disorder 
conducted in June 1986, did not reveal any objective findings 
regarding a psychiatric condition.  On a subsequent September 
1988 examination, the veteran reported experiencing, as a 
result of his back disability, auditory hallucinations, 
changes in emotion, a personality disorder, and marked 
impairment in functioning as a wage earner.  The examiner did 
not render any findings as to psychiatric impairment due to 
the service-connected back disorder. 

VA outpatient records include an August 1988 psychologist's 
report that notes that the veteran complained of feeling 
somewhat depressed, but he did not actually appear to be 
depressed.  It was noted that his affect was a little odd at 
times.  There was no indication of a thought disorder, or 
suicidal or homicidal ideation.

In his September 1988 report, Dr. T. Konen, a private 
physician, noted that the veteran's mood and affect were 
entirely within the normal range.  He provided an impression 
of chronic low back syndrome, and auditory hallucinations by 
history.   

In a report dated that same month, Dr. W. Mebane, a 
psychiatrist, noted that the veteran complained of 
nightmares, depression, insomnia, and mood changes.  Mental 
status evaluation revealed that the veteran was not tense, 
restless, or agitated.  His mood was euthymic and his affect 
was congruent with his thought content.  His speech was 
spontaneous, normal in rate, and normoproductive.  He 
displayed some circumstantiality and rambling during the 
examination.  There was no evidence of loosening of 
association, thought blocking, or tangentiality.  The 
diagnosis was schizophrenia, residual type.  The psychiatrist 
noted that the veteran's ability to interact appropriately 
with others was somewhat limited by communication problems, 
and that he could not maintain competitive employment because 
of these residual symptoms.  

A copy of a June 1989 administrative decision from the Social 
Security Administration, reflects that the veteran was deemed 
to be disabled effective from July 26, 1988, based upon his 
chronic lumbosacral strain accompanied by chronic pain 
syndrome, as well as a history of mental disorders variously 
diagnosed as involving schizophrenia, depression, and a mixed 
personality disorder.

In the report of a September 1993 VA psychiatric examination, 
the examiner noted that the first statement in the veteran's 
claims file that referred to a mental condition was dated in 
December 1977, when the veteran claimed that he was 
depressed.  He further noted his review of subsequent records 
of mental health evaluation and treatment from VA treatment 
providers.  On mental status examination, the veteran gave 
absolutely no evidence of psychosis.  There was no delusional 
thinking or hallucinations.  The veteran said that he slept 
well and did not have suicidal thoughts.  He did not look 
anxious or depressed.  There was no evidence of organicity.  
He claimed that he sometimes got slightly discouraged about 
the fact that he could not work because of his back pain.  
The examiner indicated that the veteran may have been 
psychotic in the past, but it was quite unclear as to what 
was the relationship between the psychosis and the back pain.  
He noted in this respect that it was only reasonable to 
assume that the veteran may have had some minor depression, 
related to chronic back pain, but this did not seem to be 
severe.  

The examiner stated that in summary, the veteran had 
lumbosacral back pain secondary to a helicopter accident that 
occurred in service, and that some years after discharge from 
service he developed some mental symptoms, which included a 
period of psychosis.  However, the veteran had not been on 
any antipsychotic medication for many years, and the only 
psychotropic drug he took was valium.  He was not suffering 
from major depression.  The diagnosis was of dysthymic state, 
very mild, possibly secondary to chronic back strain; and a 
history of schizophrenia, now in total remission, and not 
treated with any medication.   

On examination again in September 1994 by the same VA 
psychiatrist, the examiner observed that nothing had changed 
in regard to the veteran's overall condition.  The veteran 
still had the same back pain, and he was occasionally treated 
at a VA mental health clinic but was no longer on valium.  On 
examination, the veteran did not appear uncomfortable.  He 
did not seem depressed or anxious.  There was no evidence of 
the previously diagnosed psychosis and no evidence of 
organicity.  The examiner further stated that one-year 
previously he had suggested the veteran might be suffering 
from some dysthymic symptoms secondary to his back pain, but 
this was only an assumption and he could not say with any 
certainty that the veteran was suffering from any psychiatric 
illness secondary to his chronic back problem.  It was noted 
that he certainly did not describe symptoms that would 
justify a diagnosis of depression at that time.  The examiner 
then set forth a diagnosis of a history of schizophrenia, in 
total remission at the present time; and a history of 
dysthymia, now in remission.

The veteran underwent another examination by the above 
psychiatrist in March 1997.  He reported at this time that 
his back pain prevented him from working.  He claimed that he 
had no psychiatric problems and was not being seen by a 
psychiatrist.  A physical examination revealed that he was 
extremely vague about everything and answered questions 
somewhat off the point.  He did not appear to be anxious or 
depressed.  There was no evidence of psychosis, or any 
evidence of organicity.  The examiner stated with respect to 
a diagnosis, that he did not see evidence for any psychiatric 
impairment.  He also assigned a Global Assessment of 
Functioning (GAF) score of 75.  
 
The report of an August 1997 VA examination for mental 
disorders, reflects that the veteran reported continuing 
therapy for a back disorder.  There was some notation in the 
veteran's claims file about prior disorganized bizarre 
thinking, as well as perhaps a depressive mood.  When 
questioned about psychiatric symptoms, the veteran denied 
having any symptoms related to either depressed mood or manic 
mood, as well as any anxiety-related or obsessive-compulsive 
symptoms.  He stated that his sleep and appetite were good, 
and energy level was sometimes low, but overall he described 
being quite optimistic about the future.  During the 
examiner's interview with the veteran, his speech was normal 
in rhythm and intensity and rate.  His speech pattern was 
somewhat circumstantial, but he was able to focus on topics 
discussed during the interview.  His mood was described as 
fine.  His affect was neutral and normal in range.  He was 
not suicidal or homicidal, and he denied all psychotic 
symptomatology and obsessive-compulsive symptoms.  On gross 
examination, he appeared cognitively intact.  The impression 
was that the veteran presented with a history that may be 
suggestive of some prior psychiatric symptoms, although any 
diagnostic formulation, even while symptomatic, would be 
somewhat unclear.  At the time of the examination, however, 
he had essentially no psychiatric symptoms and did not 
warrant a psychiatric diagnosis.  The examiner assigned a GAF 
of 75.   

In its May 2000 decision, the Board granted the veteran's 
then pending petition to reopen a claim for service 
connection for a psychiatric disorder, secondary to service-
connected lumbosacral strain; and granted service connection 
for a psychiatric disorder, classified as a dysthymic state, 
secondary to service-connected lumbosacral strain.

In a June 2000 rating decision, the RO assigned a 10 percent 
rating for the dysthymic state retroactively effective 
February 16, 1983, and a 0 percent rating effective October 
1, 1994.  

A June 2000 computer printout includes a copy of a January 
1994 report from a VA therapist with the Maryland Health Care 
System (HCS) (co-signed in May 1994 by a psychologist) that 
indicated the veteran did not wish to scheduled an 
appointment for psychological testing, and that his case was 
therefore considered closed at that clinic.  A notation to 
this sheet by the RO indicates that there were no other 
treatment records available.  

Subsequently, the veteran underwent examination further 
examination in September 2000 for mental disorders.  The 
examiner initially noted his review of the claims file, and 
that this indicated a long history of evaluations for a 
variety of psychiatric conditions that included depression, 
dysthymia, schizophrenia, and a nervous disorder.  Also noted 
was the veteran's report that his overall mental and physical 
condition had worsened.  He stated that he was not then being 
seen by any psychologist, or taking any psychotropic 
medications.  He described his mood as good.  He denied any 
current suicidal or homicidal ideation, intent, or plan, and 
also did not describe any symptoms of psychosis.  Mental 
status examination showed some indication of paranoia.  He 
denied auditory hallucinations.  The examiner then noted that 
the veteran's prior diagnosis of schizophrenia was very 
likely inaccurate, as there had not been a sufficient basis 
for making this diagnosis.  He noted as his assessment that 
the veteran had no diagnosable Axis I condition.  He did 
appear to have an Axis II character disorder, specifically, 
narcissistic personality disorder, but that condition was 
unrelated to his current disability of back pain.  A GAF 
score was assigned of 75.   

In a January 2001 report from Maryland Disability 
Determination Services, it was noted that the veteran 
reported difficulty sleeping, low energy, fatigue, and 
depression.  During an interview with the examining 
psychiatrist, the veteran's mood seemed depressed but 
somewhat blunted.  Affect was appropriate to thought content.  
When he spoke, he sometimes wandered in a manner that 
appeared to be either flight of ideas or loosening of 
associations.  He was oriented in all spheres with a clear 
sensorium.  The psychiatrist noted in summary that while the 
veteran reported feeling depressed with lack of energy, he 
estimated his mood as 5 on a scale of 1 to 10 (with 1 
representing a very depressed mood and 10 very good mood).  
He seemed to be mildly depressed.  Speech was difficult to 
follow at times, and cognitive functioning was fair.  The 
diagnosis was schizophrenia, residual type, provisional; 
depressive disorder, NOS; pain disorder associated with both 
psychological factors and general medical condition; and 
claustrophobia.  A GAF score was assigned of 50 at present, 
and of 50 as the highest level over the last year.
On VA examination in October 2001 (by the same psychiatrist 
who had evaluated the veteran in September 2000), it was 
noted that the claims file was available and was reviewed.  
The examiner noted that the veteran described his mood as 
fine, and indicated that he became depressed at times, but 
also generally got along with people.  Appetite and sleep 
were both reported to be impaired.  Memory was noted to be 
impaired for both long and short-term events.  Current 
suicidal and homicidal ideation, intent or plan were denied.  
The veteran's speech was normal in rate, rhythm, and tone.  
Speech was tangential at times and circumstantial at times.  
The diagnosis was schizophrenia, residual type, and 
depressive disorder, not otherwise specified; a GAF was 
assigned of 51.  The examiner then stated that with regard to 
whether the veteran had any psychiatric condition as a 
consequence of his service-connected back disability, he was 
unable to answer that question.  He did note that it was 
likely that the veteran's back disorder significantly 
exacerbated any underlying psychiatric condition, and that 
his back disorder appeared to have played a role in how the 
veteran expressed his symptoms during recent mental health 
evaluations.

In his February 2003 addendum to the October 2001 examination 
report, the examiner stated that he had again reviewed the 
claims file, and that it was his opinion that the veteran's 
service-connected back condition seemed to exacerbate 
psychiatric symptoms only to the extent that they caused a 
transient increase in symptoms, that later resolved.  The 
psychiatrist indicated that he had not meant in the previous 
examination report that the veteran's back disorder 
exacerbated his psychiatric problems in the sense of causing 
a permanent increase in the severity of these underlying 
conditions, but rather, like all medical problems and all 
psychiatric problems, there was an interaction that waxed and 
waned over time.  He concluded that the diagnoses of 
schizophrenia, residual type, and depressive disorder, not 
otherwise specified, remained applicable, however, it was his 
opinion that neither of these conditions was directly related 
to the veteran's service-connected back disorder or dysthymic 
disorder.  He indicated that instead, the veteran's service-
connected conditions more likely caused a transient increase 
in symptoms that resolved either on their own or with 
sufficient medical attention.  

Service Connection for a Psychiatric Disorder other than 
Dysthymic State

A.	Governing Laws and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Certain conditions, such as mental disorders characterized 
by psychoses, will be presumed to have been incurred 
in service if manifested to a compensable degree within one 
year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically aggravated another condition that is not service 
connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  Also, medical 
evidence is required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. 518, 519 (1996).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)

B.	Legal Analysis

In this case, the veteran's central contention with regard to 
the likely etiology of a claimed psychiatric disability other 
than dysthymic state, is that such condition developed 
secondary to his service-connected lumbosacral strain.  He 
has also alleged on one or more instances during the pendency 
of the appeal (and the RO has adjudicated his claim 
accordingly) that he has a current psychiatric disorder that 
is directly related to military service.  As discussed below, 
the Board finds based upon the competent evidence of record 
that service connection for an acquired psychiatric 
disability other than dysthymia is not warranted, on either a 
direct or secondary basis.  

Regarding the matter of service connection on a direct basis, 
as previously noted, the veteran's SMRs are negative for any 
complaints or findings whatsoever that pertain to a possible 
psychiatric disorder.  Moreover, the first indication as to 
any mental health related condition is not dated until May 
1978, as reflected in a VA psychiatric consultation report 
that notes an impression of borderline personality, ruling 
out an affective disorder.  There is also no record of 
diagnosis or treatment for any condition that could represent 
the possible manifestation of any psychosis until a February 
1982 hospitalization that resulted in a diagnosis on 
discharge of a prominent schizophrenic thought disorder.  
Hence, there is no indication that the veteran experienced 
any mental health impairment involving a psychosis within the 
one-year time frame during which such condition, when 
manifested to a compensable degree, is presumed to have been 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2004).  

There is likewise no competent evidence to indicate a medical 
nexus between a current psychiatric disability and service.  
The extensive post-service medical evidence documents that 
both VA and private treatment providers have diagnosed post-
service a variety of psychiatric disorders -- including 
schizophrenia, depressive disorder, generalized anxiety, and 
various personality disorders.  But the record does not 
reflect any corresponding opinion or other medical evidence 
otherwise suggesting that any of the above-noted disorders 
are related to any incident of the veteran's active military 
service.  See e.g., Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  The 
veteran also has not informed VA with respect to any 
outstanding evidence or opinion that would tend to show a 
casual link between a current psychiatric illness and 
service.  So there is no evidentiary support for entitlement 
to service connection on a direct basis. 

The remaining question for consideration, and which the 
record reflects that various medical providers evaluating the 
veteran have addressed in detail, is whether service 
connection for a psychiatric disability other than dysthymic 
disorder is warranted, as secondary to service-connected 
lumbosacral strain.  This would include consideration of 
entitlement to service connection for major depressive 
disorder, provided that such disability were shown to 
represent additional psychiatric impairment beyond the 
dysthymia for which the veteran is already service-connected.  
However, the most comprehensive and clinically supported 
medical evidence that addresses whether there is an 
etiological relationship between a current psychiatric 
disability other than dysthymia and the veteran's lumbosacral 
strain, tends to weigh against the veteran's claim.  

While the claims file includes the reports of numerous mental 
health examinations from various time periods over the 
veteran's course of treatment for psychiatric disorders, 
there are two reports in particular that directly address 
whether the veteran has any psychiatric disability other than 
dysthymia that may be related to his lower back disability.  
Specifically, a December 1983 VA hospitalization record 
indicates that the veteran had been admitted for treatment 
for pain control for his back disorder, and that his 
treatment regimen had included along with physical 
rehabilitation exercises, a course of psychotropic 
medication.  It was noted that the veteran responded 
positively to the medication and was successful in 
redirecting his energy toward various life goals, and showed 
an improved sleep response.  The diagnosis was, in pertinent 
part, depression problems secondary to chronic benign pain 
syndrome, which itself was a result of chronic lumbar strain.     

Also, in a February 2003 medical opinion offered as an 
addendum to the October 2001 examination report, the VA 
psychiatric examiner noted his review of the veteran's claims 
file, and clarified his prior statement that the veteran's 
lower back disorder tended to exacerbate any underlying 
psychiatric condition -- he indicated that the back disorder 
appeared to exacerbate the veteran's psychiatric symptoms 
only to the extent that they led to a transient increase and 
then resolved (as opposed to causing a permanent increase in 
the severity of these conditions).  The examiner then 
expressed the conclusion that the veteran's schizophrenia, 
residual type, and depressive disorder, previously diagnosed 
following a comprehensive examination in October 2001, were 
not directly related to the service-connected back disorder.  

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991). Here, though, as discussed below, there 
are legitimate reasons for accepting the opinion of the 
February 2003 VA psychiatrist over that of the above-noted 
December 1983 treatment provider.  

The February 2003 psychiatrist based his conclusion on the 
results of a detailed psychiatric examination conducted less 
than two-years previously, and a comprehensive review of the 
veteran's claims file to include all supporting medical 
records for a period of over two decades.  He ruled out a 
link between a back disorder, and diagnosed schizophrenia or 
depressive disorder.  In view of the above identified factual 
basis, such opinion is well-informed and should be afforded 
significant probative value.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App.  429 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The 
December 1983 hospitalization record identifies "depression 
problems" as secondary to a back disorder, but does not 
include a conclusive diagnosis of major depression or any 
psychiatric disability separate and apart from the presently 
service-connected dysthymia.  In any event, the December 1983 
psychiatrist's diagnosis is based upon only his observations 
over a one-month course of treatment and no further 
information regarding the veteran's medical history, in 
particular as he did not have access to the claims file.  So 
the opinion provided in the February 2003 addendum to the 
October 2001 examination report is the more probative 
opinion.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Goss 
v. Brown, 9 Vet. App. 109, 114 (1996).  

The Board further points out that those remaining medical 
opinions that concern the likely etiology of a diagnosed 
psychiatric disorder post-service also do not contain any 
relevant findings that would support entitlement to service 
connection on a secondary basis.  In this regard, a December 
1981 report of an outpatient psychiatric consultation notes 
an impression of conversion symptoms (of a back disorder) in 
a hysterical-narcissistic personality with some organic pain, 
which suggests psychiatric distress as a possible cause of 
physical symptoms, but not the opposite conclusion.  Another 
psychiatrist in February 1982 similarly indicated that overt 
schizophrenia might have been compensated by a functional low 
back syndrome.  

Thereafter, the report of a September 1993 VA examination 
notes the examination provider's conclusion that while the 
relationship between any psychosis and back pain was unclear, 
it was reasonable to assume that the veteran had some minor 
depression due to chronic back pain.  The diagnosis was, 
inter alia, dysthymic state, very mild, possibly secondary to 
chronic back strain.  Such opinion at best relates dysthymia 
to the veteran's low back disorder, but provides no 
justification whatsoever for a causal relationship between 
back pain and any other psychiatric condition. 

Accordingly, the preponderance of the medical evidence is 
against the veteran's claim for service connection on a 
theory of entitlement on a secondary basis.  The veteran 
himself has alleged that there is a causal relationship 
between a psychiatric disability other than dysthymic state 
and his back disorder, however, as a lay person without the 
appropriate background and training he is not competent to 
provide a probative opinion on a medical matter such as 
causation.  See Grottveit v. Brown, 5 Vet. App. 91,93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Increased Rating for Dysthymic State

A.	Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2004).  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R.    
§§ 4.1, 4.2 (2004).  See, too, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). Consideration of factors that are wholly 
outside the rating criteria provided by regulation is error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at other times during the course of his appeal.  See 
Fenderson, 12 Vet. App. at 125-26.

As indicated above, the veteran is contesting the initial 10 
percent rating that has been retroactively assigned for his 
service-connected dysthymic state, effective from February 
16, 1983 to September 30, 1994, as well as the subsequent 
noncompensable rating assigned from October 1, 1994 to 
January 7, 2001, and 10 percent rating assigned from January 
8, 2001 to the present.  Throughout the relevant time period 
in question in the adjudication of the veteran's claim for 
increase (i.e., dated back to February 1983), the criteria 
for evaluating dysthymic disorder has undergone numerous 
revisions.   The actual substantive changes to the rating 
criteria for each revision are set forth in more detail 
below.  

Pursuant to Supreme Court and Federal Circuit precedent, 
when a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would 
produce genuinely retroactive effects.  If applying the new 
provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  See, too, 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114; VAOPGCPREC   3-2000 (Apr. 10, 
2000) (revised regulations do not allow for their 
retroactive application unless those regulations contain 
such provisions and may only be applied as of the effective 
date).  The former criteria, on the other hand, if more 
favorable, may be applied without any such limitations.

Under the rating criteria in effect prior to January 3, 1988, 
the veteran's dysthymic has been evaluated under 38 C.F.R. § 
4.132, Diagnostic Code (DC) 9405 for depressive neurosis.  
That disorder was in turn rated in accordance with a General 
Rating Formula for Psychoneurotic Disorders.  This formula 
provided that a noncompensable (i.e., 0 percent) rating was 
assigned for neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.

A 10 percent evaluation for depressive neurosis was assigned 
with less than the criteria for the 30 percent evaluation, 
with emotional tension or other evidence of anxiety 
productive of moderate social and industrial impairment.

A 30 percent evaluation was assigned where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people. The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce considerable 
industrial impairment.  Also, the term "definite" for 
purposes of the evaluation of mental disorders, has since 
been defined as representing a level of social and industrial 
inadaptibility that is "distinct, unambiguous, and 
moderately large in degree," or in other words, "more than 
moderate but less than rather large."  Hood v. Brown, 4 Vet. 
App. 301 (1993); VAOGCPREC 9-93, 59 Fed. Reg. 4753 (1994).

A 50 percent evaluation was warranted for substantial 
impairment in the ability to establish or maintain effective 
or favorable relationships with people.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in severe 
industrial impairment.

A 70 percent evaluation was warranted for serious impairment 
in the ability to establish or maintain effective or 
favorable relationships with people.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
pronounced impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation was assigned where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community 
and where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, rendering the veteran 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9405 (1987).    

Thereafter, effective January 3, 1988, VA revised the 
schedular rating criteria with regard to the evaluation of 
mental disorders.  See 53 Fed. Reg. 22 (January 4, 1988) 
(codified at 38 C.F.R. § 4.132).  Under this version of the 
applicable rating criteria, in effect from January 3, 1988 up 
until November 7, 1996, the provisions governing the 
evaluation of dysthymic disorder remained substantially 
similar.  The relatively minimal changes are noted below.     

Pursuant to the pre-November 7, 1996 rating criteria, DC 9405 
applied to the evaluation of dysthymic disorder; adjustment 
disorder with depressed mood; and major depression without 
melancholia.  A noncompensable rating was warranted when 
there are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability. 

A 10 percent evaluation for depressive neurosis was warranted 
with less than the criteria for the 30 percent evaluation, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.

A 30 percent rating was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment. 

A 50 percent evaluation was warranted for considerable 
impairment in the ability to establish or maintain effective 
or favorable relationships with people.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

70 percent evaluation was assigned for severe impairment in 
the ability to establish or maintain effective or favorable 
relationships with people.  The psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.

A 100 percent rating was warranted where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, or where 
totally incapacitating psychoneurotic symptoms bordered on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or where the veteran was demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996).    

Effective November 7, 1996, the pertinent rating criteria 
governing the evaluation of mental disorders was again 
revised.  See 61 Fed. Reg. 52,695-52,702 (October 8, 1996) 
(codified at 38 C.F.R. § 4.130).  In particular, the 
applicable diagnostic code for dysthymic disorder was 
renumbered at DC 9433, and this disability was to be 
evaluated under a new General Rating Formula for Mental 
Disorders.  

Under the revised rating criteria (in effect as of November 
7, 1996), a noncompensable evaluation is warranted where a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication. 
A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events). 

A 50 percent rating is demonstrative of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessed rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9433 (2004).    

B.	Higher Initial Rating February 16, 1983 to September 30, 
1994

In the instant case, the veteran has been diagnosed over the 
course of his post-service treatment with a variety of 
psychiatric disorders, however, the only such condition for 
which service connection is presently in effect is his 
dysthymic state.  Hence, the Board will consider, to the 
extent possible, only those symptoms that are attributable to 
dysthymic disorder in evaluating his service-connected 
psychiatric disability.  Where it is not possible to separate 
the symptoms and effects of the veteran's dysthymic state 
from those associated with other psychiatric disorders, any 
reasonable doubt must be resolved in the veteran's favor and 
the symptoms in question must be attributed to his service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).     

Additionally, prior to its consideration of the claim for a 
higher initial rating on the merits, the Board points outs 
that while the evidence reflects some disagreement between 
physicians as to whether there is a relationship between back 
problems and any psychiatric condition, including a recent 
February 2003 VA opinion, service connection for dysthymic 
state has already been established and there is also medical 
evidence of record supporting a relationship between back 
pain and dysthymia.  

Based upon a review of the pertinent evidence for the 
relevant time period, from February 16, 1983 up until 
September 30, 1994, the Board finds that no higher evaluation 
than the currently assigned 10 percent rating is warranted.  

Under the applicable rating criteria in effect prior to 
January 3, 1988, provided in DC 9405, the next higher 
available evaluation of 30 percent was assigned where there 
was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
See 38 C.F.R. § 4.132, DC 9405 (as in effect prior to January 
3, 1998).  The psychoneurotic symptoms must result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce considerable industrial 
impairment.  Following the January 1988 regulatory revision, 
the criteria for a 30 percent evaluation remained almost 
identical, with the exception of a change in the last 
sentence from "considerable" to "definite" industrial 
impairment.  38 C.F.R. § 4.132, DC 9405 (in effect from 
January 3, 1998 through November 7, 1996).  This modification 
to the criteria is not dispositive to the Board's evaluation 
of the severity of the veteran's disability during the time 
frame at issue.  

The veteran's degree of disability resulting from the 
dysthymic state as portrayed in the medical evidence from 
February 1983 up until September 1994, does not correspond to 
a definite level of impairment (i.e., "more than moderate 
but less than large"), but rather suggests at most a mild 
impairment.  Specifically, at the outset of the time period 
under consideration, in December 1983 it was noted following 
a VA hospitalization for back problems that the veteran had 
"some depression problems" secondary to pain syndrome.  But 
the treating physician further documented that after a course 
of medication the veteran's outlook on various situations 
that had been of concern to him had significantly improved, 
and his sleep response had also improved.  There was no other 
information provided as to the severity of the diagnosed 
depression problems.  Additional reports dated in 1983 from 
various private treatment providers, include Dr. M. 
Buschman's report that the veteran described his mood as 
generally fine, but stated that he was then depressed.  The 
psychiatrist noted that the veteran had a significant 
restriction of interest and activity due to his back 
problems, but no such restrictions on a psychiatric basis.  

Subsequent VA examinations conducted from 1984 through 1988 
documented the nature and severity of the veteran's low back 
disorder, but did not specifically address any psychiatric 
conditions.  The veteran reported having experienced some 
emotional changes and other symptoms as a result of his back 
disability on examination in September 1988, although the 
examiner did not note any objective findings in this regard.  
Further records from around this period include the 
observations of an August 1988 VA psychologist, and other 
private treatment providers, that the veteran did not appear 
depressed or to have any apparent affective problems on 
mental status evaluation.  A September 1988 psychiatrist 
diagnosed schizophrenia, residual type.  There was no 
notation as to a separate mood disorder due to a back 
disorder or otherwise.       

Thereafter, the report of a September 1993 psychiatric 
examination reflects the veteran's report that he was 
somewhat concerned due to the effects of his lower back pain 
upon daily life activities.  The examiner indicated that it 
was reasonable to assume that he had some minor depression 
due to low back pain, and he rendered a diagnosis of 
dysthymic state, very mild.  On examination again in 
September 1994 by the same psychiatrist, the examiner 
reiterated that the veteran may have had psychiatric problems 
secondary to his back disorder, although he could not 
determine this with certainty.  The examiner indicated that 
the veteran did not describe symptoms that indicated he had 
depression, and the eventual diagnosis was, in part, a 
history of dysthymia, now in remission.

Thus, the overall degree of psychiatric impairment that is 
attributable to the veteran's service-connected dysthymic 
state during the above timeframe, is indicative of an 
apparent mild level of disability, but is not consistent with 
the "definite" level of impairment as defined under DC 9405 
that would correspond to a 30 percent rating.  As the 
evidence does not support the assignment of a 30 percent 
evaluation, it follows that the criteria for the next higher 
available rating of 50 percent likewise have not been met.  
Accordingly, an initial rating higher than 10 percent for 
dysthymic disorder from February 16, 1983 to September 30, 
1994 is not warranted.

C.	Higher (Compensable) Rating from October 1, 1994 to 
January 7, 2001

For the next time period in question, from October 1994 to 
January 2001, the objective medical evidence does not 
correspond to the assignment of a compensable rating for the 
veteran's service-connected dysthymic state.  

The Board's consideration of the claim for the period from 
October 1, 1994 up until November 7, 1996, has involved the 
rating criteria in effect prior to the November 1996 
regulatory revision -- under this criteria, a 10 percent 
rating is warranted for less than the criteria for the 30 
percent evaluation, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  

With regard to the remaining time interval from November 7, 
1996 to January 7, 2001, the Board may consider either the 
pre-November 1996 criteria noted above or more recent revised 
criteria, whichever would provide a more favorable result for 
the veteran.  Under the post-November 7, 1996 criteria, a 10 
percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

Here, there is no evidence of any objective manifestations of 
dysthymic and/or depressive symptoms that would warrant a 
compensable evaluation under the applicable rating criteria.  
The report of a March 1997 VA examination notes that the 
veteran did not appear anxious or depressed, and there was no 
evidence of psychosis or any evidence of organicity.  The 
examiner indicated that he did not see evidence for any 
psychiatric impairment.  Likewise, on examination again in 
August 1997 the veteran's mood was fine, and his affect was 
neutral and normal in range.  It was noted that he had a 
history of some prior psychiatric symptoms, but that on 
examination he had essentially no symptoms and did not 
warrant a psychiatric diagnosis.  A September 2000 VA 
examiner similarly noted that the veteran's mood was good and 
that he had no diagnosable Axis I psychiatric condition.       

Given the absence of any mild symptoms and/or symptoms 
resulting in impairment of working ability shown above, there 
is no basis for assignment of a compensable rating for the 
veteran's dysthymic state, from October 1, 1994 to January 7, 
2001.

D.	Higher Rating since January 8, 2001

Regarding the appropriate disability rating for dysthymic 
state since January 8, 2001, the evidence of record is 
consistent with the currently assigned 10 percent evaluation.  

For the reasons previously noted, both the pre- and post-
November 7, 1996 versions of the rating criteria for mental 
disorders are applicable in considering his claim for 
increase during the relevant time frame, according to which 
criteria is more favorable to the veteran.  As indicated 
above, the former criteria provides for a 30 percent rating 
when there is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment (or under the pre-January 3, 1998 version, 
"considerable industrial impairment").  And under the 
revised criteria, a 30 percent rating is assigned due to 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events). 

The medical evidence that addresses the status of one or more 
diagnosed psychiatric disorders during the relevant period, 
includes a January 2001 from the Maryland Disability 
Determination Services that noted that the veteran's mood 
seemed depressed but somewhat blunted.  Affect was 
appropriate to thought content.  The veteran's mood was 
estimated as a 5 on a scale of 1 to 10 (with 1 representing a 
very depressed mood and 10 very good mood).  The diagnosis 
was depressive disorder, NOS, although the examiner noted the 
veteran seemed to be mildly depressed.  Other psychiatric 
disorders that were diagnosed included schizophrenia and 
claustrophobia.  

Subsequently, the report of an October 2001 VA psychiatric 
examination (and February 2003 supplemental opinion) reflects 
the veteran's complaint of intermittent depression and a 
diagnosis of depressive disorder, NOS, however, the 
examination provider specifically stated that any depressive 
disorder was not attributable to the service-connected low 
back disorder.  He noted that the veteran's back problem at 
most exacerbated his psychiatric symptoms to the extent that 
it caused a transient increase in these symptoms, that later 
resolved.  As the examiner determined for the purposes of his 
examination of the veteran that a back disorder did not 
exacerbate any existing psychiatric condition, including 
depressive disorder (which would include symptoms 
substantially similar to the more serious potential 
manifestations of dysthymia), any possible increase in 
overall symptomatology that has been noted on examination 
cannot reasonably be attributed to service-connected 
dysthymic state.  See e.g., Mittleider, 11 Vet. App. at 182.  
Thus, notwithstanding that service connection is clearly 
already in effect for dysthymia secondary to a back disorder, 
the October 2001 examination results cannot support any 
higher evaluation for dysthymia for the time period that is 
being considered.

Hence, based upon the relatively few symptoms shown on 
evaluation in January 2001, and the February 2003 
psychiatrist's attribution of any depressive symptoms at that 
time to nonservice-connected causes, a schedular rating in 
excess of 10 percent is not warranted for dysthymic state, 
since January 8, 2001.      

E.	Extraschedular Consideration

The veteran also is not shown to warrant consideration for an 
extra-schedular evaluation for his service-connected 
dysthymic state at any point since the effective date of the 
grant of service connection, under the provisions of 38 
C.F.R.                 § 3.321(b)(1).  In this regard, there 
is no objective evidence that the veteran's dysthymia has 
been shown to have caused marked interference with his 
employment, i.e., beyond that contemplated by his assigned 
rating, or otherwise rendered impractical the application of 
the regular schedular standards.  While one or more 
psychiatrists have noted that the veteran is significantly 
impaired in his capacity to maintain employment due to 
psychiatric symptoms, each has specifically related this 
conclusion to a diagnosis of schizophrenia and not any 
depressive or dysthymic disorder.  Moreover, the June 1989 
determination of the Social Security Administration that the 
veteran was considered disabled for the purpose of 
eligibility for disability benefits from that agency, 
indicates that he was deemed disabled as a result of his 
lower back disorder as well as numerous mental health 
conditions in addition to a depressive disorder.  Nor is 
there any indication that the veteran has undergone frequent 
hospitalization as the result of his service-connected 
dysthymic state.  In the absence of the evidence of such 
factors, the Board is not required to remand this case to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(2).  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Benefit of the Doubt Doctrine

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A.     § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

But for the reasons stated above, the claims on appeal must 
be denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for service connection for an 
acquired psychiatric disorder other than dysthymic state, as 
well as each of his claims for increase for dysthymic state, 
to include any further staged rating in accordance with 
Fenderson, this doctrine is not applicable in the instant 
appeal.  38 C.F.R. § 3.102 (2004); see also 
Alemany v. Brown, 9 Vet. App. at 519; Gilbert v. Derwinski, 
1 Vet. App. at 57.














ORDER

Service connection for an acquired psychiatric disorder, 
other than dysthymic state, including as secondary to a 
service-connected low back disorder, is denied.  

An initial rating higher than 10 percent for service-
connected dysthymic state, from February 16, 1983 to 
September 30, 1994, is denied.

A compensable rating for dysthymic state, from October 1, 
1994 to January 7, 2001, is denied.

A rating in excess of 10 percent for dysthymic state, since 
January 8, 2001, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


